Title: Jacob Wagner’s Memorandum on State Department Clerks, [March 1801]
From: Wagner, Jacob
To: 



[March 1801]

Mr. Kimball keeps the accounts of the Department; and, when not so engaged, does such other current business as is assigned to him.
Mr. Thom fills up patents for Virginia Military lands and for useful discoveries and inventions, and does such other copying and recording as is assigned to him.
Mr. Miller records the foreign and domestic letters written by the Secretary of State, and does such other copying and recording as is assigned to him.
Mr. Pleasonton fills up patents for U.S. military lands, and does such other copying and recording as is assigned to him.
Mr. Crawford is employed in copying, recording and assisting Mr. Brent in collating.
Mr. Brent for the present is engaged only in collating.
J. Wagner has been employed in filing away the papers, making copies of the most confidential of them, when necessary; receiving applications about the current business and having them executed; collating the laws and superintending their publication and distribution; the receipt and management of complaints for captures and impressments of American citizens, when they do not embrace such peculiar circumstances as render them worthy of the particular attention of the Secretary; drafting commissions, formal official papers and answers to such letters of inferior consequence, as the Secretary may charge him with, &c. &c. It is not easy to comprehend every particular of his duty in a concise sketch: but the above will serve to give a view of the general nature of his usual employment, the design of which is, by saving the attention of the Secretary, as much as possible, from matters of routine and small importance, to enable him to devote his time to objects of greater magnitude
 